DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 112
Applicant's arguments filed 10/28/2021 have been fully considered. Applicant argues that:
The amendments to claim 4 overcome the current rejection.
The remaining rejections were discussed in the last interview to discuss support for definiteness and therefore the rejection is moot.
Regarding A, Examiner agrees that the amendment overcomes the current rejection. Therefore, the rejection of claim 4 is withdrawn.
Regarding B, after further clarification was obtained in the interview, Examiner agrees that the current rejections should be withdrawn. Therefore, the remaining 112 rejections are withdrawn.
Rejection Under 101
Applicant's arguments filed 10/28/2021 have been fully considered. Applicant argues that:
The amended claims should be in condition to overcome the rejection and be in condition for allowance.
Regarding A, the amended claims are still classified as an abstract idea falling under organizing human activity. See the updated rejection for further clarification. 
Rejection Under 103
Applicant's arguments filed 10/28/2021 have been fully considered. Applicant argues that:
The prior art does not teach or suggest the amended claims.
The dependent claims are allowable in view of the independent claims not being taught by the prior art.
Regarding A, as discussed in the rejection the Bindler reference teaches the amended features of the independent claim. See the updated rejection for further clarification. 
Regarding B, since the prior art teaches the independent claims, the dependent claims are also rejected. See the updated rejection for further clarification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-16, 28-37 are drawn to a method for creating a digital meditation treatment file for use by a user suffering from a medical condition, which is within the four statutory categories (i.e. process). Claims 17-27 are drawn to a system for creating a digital meditation treatment file for use by a user suffering from a medical condition, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The claims recite an abstract idea. For example, claim 1 recites: 
A computer-implemented method, under control of one or more computing devices configured with specific computer-executable instructions, comprising: 

receiving user data indicative of a user's medical condition, current medical treatment, and personal characteristics, the medical condition comprising pain and the current medical treatment comprising pain medication; 
providing selection factors/attributes for each of the audio sensory component digital files and corresponding audio sub-components based on the user data; 
automatically selecting, based on the selection factors/attributes, an audio sensory component digital file and corresponding audio sub-component digital data from at least one of the audio file types, as selected audio sensory component digital files; 
automatically combining the selected audio sensory components digital files from each selected audio file type to create a digital audio/visual meditation file; 
receiving results/outcomes data indicative of results/outcomes for the user and for other users having a similar medical condition that have used the digital audio/visual meditation file; 
continuously adjusting in real-time the selection factors/attributes using machine learning and the results/outcomes data, as adjusted selection factors/attributes; and 
providing the digital audio/visual meditation file to the user based on the adjusted selection factors/attributes, the digital audio/visual meditation file being updated from a prior version of the digital audio/visual meditation file previously provided to the user.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions, but for the recitation of generic computer components. For example, but for the computing devices comprising instructions to perform the steps, audio sensory component digital files with sub-components, machine learning, the limitations in the context of this claim encompasses an automation of organizing medical information to create an individualized meditation file to assist in the treatment of the medical condition of the user. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-16, 18-27, and 29-37 reciting particular aspects of organizing information to create an individualized meditation file to treat a medical condition, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 1 recites: 
A computer-implemented method, under control of one or more computing devices configured with specific computer-executable instructions, comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving a plurality of audio sensory component digital files having at least one digital audio file type, the digital audio file type comprising: Script/Words files, Music/Tones files, Beats/Syncopations files, and Sound Waves files; each of the audio sensory component digital files having audio sub-component digital data indicative of one or more audio sub-components corresponding to each of the audio sensory component digital files, the audio sub-components comprising: at least one of: Script & Length, Languages, Voice Type, and Narration Style for the Script/Words files; at least one of: Music Score & Length, Musical Keys, Instrument/Tone/Sound Type, and Rhythms/ Cadence/Speeds for the Music/Tones files; Beats Segment & Length for the Beats/Syncopations files; and Frequency Range & Length for the Sound Waves files; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
receiving user data indicative of a user's medical condition, current medical treatment, and personal characteristics, the medical condition comprising pain and the current medical treatment comprising pain medication; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
providing selection factors/attributes for each of the audio sensory component digital files and corresponding audio sub-components based on the user data; 
automatically(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) selecting, based on the selection factors/attributes, an audio sensory component digital file and corresponding audio sub-component digital(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) data from at least one of the audio file types, as selected audio sensory component digital(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) files; 
automatically (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) combining the selected audio sensory components digital(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) files from each selected audio file type to create a digital (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) audio/visual meditation file; 
receiving results/outcomes data indicative of results/outcomes for the user and for other users having a similar medical condition that have used the digital (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) audio/visual meditation file; 
continuously adjusting in real-time the selection factors/attributes using machine learning(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) and the results/outcomes data, as adjusted selection factors/attributes; and 
providing the digital (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) audio/visual meditation file to the user based on the adjusted selection factors/attributes, the digital (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) audio/visual meditation file being updated from a prior version of the digital (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) audio/visual meditation file previously provided to the user.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of computing devices comprising instructions to perform the steps, audio sensory component digital files with sub-components, machine learning, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0049], [0079], [0107], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving audio files and user data amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-16, 18-27, and 29-37 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-5, 7-8, 10-16, 18, 21-27, 29-37 recite mere data gathering additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 6, 9, 19, 20 recite additional limitations which add insignificant extra-solution activity to the abstract idea, and claims 2-16, 18-27, and 29-37 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using computing devices comprising Versata Dev. Group, MPEP 2106.05(d)(II)(iv); computing devices comprising instructions to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6, 9, 19, 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, providing an attribute map, repeating and continuously adjusting the model, and presenting a multi-stage treatment plan, e.g., performing question answering analysis, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii) and e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)). Looking at the limitations as an ordered combination adds nothing that is not 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-26, 28-35, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2012/0210222) in view of Bindler et al. (US 2003/0059750) in view of Kalra et al. (US 2020/0405211).
Regarding claim 1, Matsuda discloses a computer-implemented method, under control of one or more computing devices configured with specific computer-executable instructions, (Fig. 1 and corresponding text; [0339] Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium) comprising: 
receiving a plurality of audio sensory component digital files (Matsuda [0077] The clip library 105 includes a set of folders through which a user accesses media clips that have been imported into the media-editing application {construed as receiving a plurality of files})
each of the audio sensory component digital files having audio sub-component digital data indicative of one or more audio sub-components corresponding to each of the audio sensory component digital files, the audio sub-components comprising: at least one of: Script & Length, Languages, Voice Type, and Narration Style for the Script/Words files; (Matsuda Fig. 1 and corresponding text; [0073] In some embodiments, a media clip can serve as another media clip's source. For instance, the media-editing application allows the user to select a range (i.e., a length along the length of a graphical representation of a media clip that corresponds to a duration within the media clip) and use the selected range like a media clip [0272] The asset data structure 2900, as shown, includes source file metadata 2915. As shown, the source file metadata includes the file type (e.g., audio, video, movie, still image, etc.), the file format (e.g., ".mov", ".avi", etc.))
Beats Segment & Length for the Beats/Syncopations files; and (Matsuda [0321] audio waveform displays for media clips, as well as rendered segments of a timeline sequence for use in playback)
Frequency Range & Length for the Sound Waves files; (Matsuda [0281] The video properties used in some embodiments are the dimensions, colorspace, field dominance, sample duration, frame duration, pixel transform, and pixel aspect ratio, though different video properties may be used in different embodiments. The sample duration may be different from frame duration if, for example, the video is field rendered, in which case the frame duration is twice the sample duration. The frame duration, in some embodiments, is the inverse of the frame rate (e.g., if the frame rate is 30 fps, then the frame duration is 1/30 of a second). The audio properties used in some embodiments 
automatically combining the selected audio sensory components digital files from each selected audio file type to (Matsuda Fig. 29 and corresponding text; [0004] the media-editing application is an application that enables a user to create a composite media presentation from a set of media clips. Through a graphical user interface (GUI) of the application, the user specifies the manner in which the media clips are composited to create the composite presentation)
Matsuda does not appear to disclose the following, however, Bindler teaches it is old and well-known in the art of digital methods to address medical conditions to have:
audio sensory component digital files having at least one digital audio file type, the digital audio file type comprising: Script/Words files, Music/Tones files, Beats/Syncopations files, and Sound Waves files; (Bindler [1375] 8. Screen 3. Display first breathing animation with instructions to client [2357] FIG. 16 illustrates an interface wherein a user is able to modify the volume from a range of soft to loud. Furthermore, in the illustrated interface, the balance is changeable from a text range to a music range. This module is used whenever textual material has to be presented, whether or not it is augmented by voice, music, or special sound effects)
at least one of: Music Score & Length, Musical Keys, Instrument/Tone/Sound Type, and Rhythms/ Cadence/Speeds for the Music/Tones files; (Bindler [2357] FIG. 16 illustrates an interface wherein a user is able to modify the volume from a range of soft to loud. Furthermore, in the illustrated interface, the balance is changeable from a text range to a music range. This module is used whenever textual material has to be presented, whether or not it is augmented by voice, music, or special sound effects)
receiving user data indicative of a user's medical condition, current medical treatment, and personal characteristics, the medical condition comprising pain (Bindler [0184] A 
providing selection factors/attributes for each of the audio sensory component digital files and corresponding audio sub-components based on the user data; (Bindler [0188] The modules can also be grouped together to treat a particular mental disorder… This recurrence of behavior patterns allows for the development of standardized protocols that when used with the system of the present invention leads the client through a specific sequence of events that are geared to ameliorate designated components of the disorder. Due to the flexibility of the modules, individualized protocols are made in accordance with the specifications of a client. {understood to teach combining the files in a predetermined way via protocols based on user data})
automatically selecting, based on the selection factors/attributes, an audio sensory component digital file and corresponding audio sub-component digital data from at least one of the audio file types, as selected audio sensory component digital files; (Bindler [0062] determination is based upon their responses to a user-friendly clinical evaluation, which is focused and usually brief. [0113] stress management program. AI_OPS's programs are developed in a modularized format. Each module is designed to be easily modified so as to fit the needs of a particular client. {module understood to teach a sensory component that lasts for a time segment} [1375] 8. Screen 3. Display first breathing animation with instructions to client. [0132] The client could respond in a variety of modalities offered through multimedia--sound, music, and pictures.; Fig. 17 shows different time segments [0188] The modules can also be grouped together to treat a particular mental disorder… This recurrence of behavior patterns allows for the development of standardized protocols that when used with the system of the present invention leads the client through a specific sequence of events that are geared to ameliorate designated components of the disorder. Due to the flexibility of the modules, individualized protocols are made in accordance with the specifications of a client. {understood to teach combining the files in a predetermined way via protocols})
create a digital audio/visual meditation file; (Bindler [0188] The modules can also be grouped together to treat a particular mental disorder. [1375] 8. Screen 3. Display first breathing animation with instructions to client; [0188] The modules can also be grouped together to treat a particular mental disorder… This recurrence of behavior patterns allows for the development of standardized protocols that when used with the system of the present invention leads the client through a specific sequence of events that are geared to ameliorate designated components of the disorder. Due to the flexibility of the modules, individualized protocols are made in accordance with the specifications of a client. {understood to teach combining the files in a predetermined way via protocols})
receiving results/outcomes data indicative of results/outcomes for the user and for other users having a similar medical condition that have used the digital audio/visual meditation file; continuously adjusting in real-time the selection factors/attributes using machine learning and the results/outcomes data, as adjusted selection factors/attributes; and (Bindler [0157] Assessment modules are used to monitor ongoing treatment, to recommend changes in the treatment when necessary, and to determine treatment termination…. Assessment routines are also used to obtain follow-up data after termination of treatment, and to assess patient satisfaction [1173] teaches the client's data, which is used to monitor and to chart the client's progress. In the preferred embodiment, there is also the ability to compare the subject's scores to normative sample statistics available on a number of the tests. Moreover, an expert system based from of interpretative system will allow this module to present an interpretation of the results and thus it is integrated closely with a forms and report generator module. The output of the testing will also be used to inform the training and treatment modules as well. Thus, some of the tests provided by this module are used to monitor the client's progress, and provided appropriate modules with information critical in deciding whether to continue or modify the current course of treatment [0184] these modules, in other embodiments, include other advances in logic (e.g., fuzzy logic), artificial intelligence, and behavior technology resulting in an efficient, client-specific, interactive procedure. In addition to incorporating many of the procedures of cognitive-behavioral therapy and other forms of brief therapy, specific behavioral techniques are also integrated to analyze verbal behavior, in specifying behavioral response sequences, and in augmenting and modifying the contingencies between behavior and its consequent events. These techniques include what is henceforth referred to as neurocognitive therapy, response control training, contingency management training, applied semantic analysis, and interoceptive response discrimination training. These techniques help 
providing the digital audio/visual meditation file to the user based on the adjusted selection factor/attributes, the digital audio/visual meditation file being updated from the prior version of the digital audio visual meditation file previously provided to the user (Bindler ([0081] the multimedia computer, through audio, video, and animation can display and train behavioral techniques… delivery of treatment strategies [0157] Assessment modules are used to monitor ongoing treatment, to recommend changes in the treatment when necessary…. Assessment routines are also used to obtain follow-up data after termination of treatment, and to assess patient satisfaction [1173] teaches the client's data, which is used to monitor and to chart the client's progress. In the preferred embodiment, there is also the ability to compare the subject's scores to normative sample statistics available on a number of the tests. Moreover, an expert system based from of interpretative system will allow this module to present an interpretation of the results and thus it is integrated closely with a forms and report generator module. The output of the testing will also be used to inform the training and treatment modules as well. Thus, some of the tests provided by this module are used to monitor the client's progress, and provided appropriate modules with information critical in deciding whether to continue or modify the current course of treatment {construed as continuing with the current treatment/file or adjusting the prior version}). 
“What is needed is a combined technological and psychological product line and infrastructure to provide services that will give the behavioral HMOs the vehicle to dramatically reduce cost and maintain a quality level of service. For example, the elderly, homebound, and individuals living in rural communities, have notably been on the low end of the spectrum of receiving psychological services.” See Bindler [0008]. 

Matsuda-Bindler does not appear to teach the following, however, Kalra teaches it is old and well-known in the art of digital methods to address medical conditions to have:
the current medical treatment comprising pain medication; (Kalra [0015] As shown in FIGS. 1 and 2, another variation of the method includes: serving a first psychological test to a patient in Block S110; transforming results of the first psychological test into a set of psychological conditions of the patient in Block S120; matching a first meditation path, from a set of predefined meditation paths, to the patient based on a severity of each psychological condition in the set of psychological conditions in Block S130, the first meditation path comprising an ordered set of guided meditation tracks addressing a psychological condition in the set of psychological conditions [0076] teaches providing customized meditation paths with selected meditation tracks based on patient response data related to prescribed medication and side effects of medication).
“As shown in FIGS. 1 and 4, a method for serving a custom meditation program to a patient.” See Kalra [0012]. 
Therefore, it would have been obvious to one of ordinary skill in the art of digital methods to address medical conditions, before the effective filing date of the claimed invention, to computer method of Matsuda and Bindler, as modified above, to incorporate the current medical treatment comprising pain medication as taught by Kalra. Using side effect of prescribed medication provides further data to refine the customized meditation program for the patient to enhance the effectiveness.  
Regarding claim 2, Matsuda-Bindler-Kalra teaches the computer-implemented method for claim 1, further comprising and Matsuda further discloses: 
receiving a plurality of images/video sensory component digital files, having at least one digital images/video file type, the digital images/video file types comprising: image files and video files; (Matsuda Figs. 1 and 29 and corresponding text; [0077] The clip library 105 includes a set of folders through which a user accesses media clips that have been imported into the media-editing application {construed as receiving a plurality of files} [0272] The asset data structure 2900, as shown, includes source file metadata 
each of the images/video sensory component digital files comprising image/video sub- component digital data indicative of one or more images/video sub-components corresponding to each of the images/video sensory component digital files, (Matsuda Fig. 1 and corresponding text; [0073] In some embodiments, a media clip can serve as another media clip's source. For instance, the media-editing application allows the user to select a range (i.e., a length along the length of a graphical representation of a media clip that corresponds to a duration within the media clip) and use the selected range like a media clip)
the images/video sub-components comprising: at least one of Images, Brightness, and Special Effects Images for the image files; and (Matsuda [0090] The additional media display area 130 displays various types of additional media, such as video effects, transitions, still images, titles, audio effects, standard audio clips, etc.)
at least one of Video & Length, Brightness, and Special Effects Video for the video files; (Matsuda [0096] The media-editing application of some embodiments provides a volume control for a user of the application to control the volume of a media clip displayed in the timeline 200. The audio portion of a media clip displayed in the timeline 200 includes a volume control. The volume control in some embodiments appears as a horizontal line across the waveform in the audio portion as shown in the stage 215 of this figure. As the user drags the line upwards or downwards, the media-editing application changes the volume of the audio content of the media clip. [0097] The user can control fading of the audio content by dragging the handles along the volume control line)
automatically combining the selected images/video sensory component digital files with the selected audio sensory component digital files, (Matsuda Fig. 29 and 
And Bindler further teaches:
providing the selection factors/attributes for each of the images/video sensory components and sub-components based on the user data; (Bindler [0188] The modules can also be grouped together to treat a particular mental disorder… This recurrence of behavior patterns allows for the development of standardized protocols that when used with the system of the present invention leads the client through a specific sequence of events that are geared to ameliorate designated components of the disorder. Due to the flexibility of the modules, individualized protocols are made in accordance with the specifications of a client. {understood to teach combining the files in a predetermined way via protocols based on user data})
automatically selecting, based on the selection factors/attributes, one or more of the images/video sensory components digital files with corresponding images/video sub- component digital data, as selected images/video sensory component digital files; and (Bindler [0062] determination is based upon their responses to a user-friendly clinical evaluation, which is focused and usually brief. [0113] stress management program. AI_OPS's programs are developed in a modularized format. Each module is designed to be easily modified so as to fit the needs of a particular client. {module understood to teach a sensory component that lasts for a time segment} [1375] 8. Screen 3. Display first breathing animation with instructions to client. [0132] The client could respond in a variety of modalities offered through multimedia--sound, music, and pictures.; Fig. 17 shows different time segments [0188] The modules can also be grouped together to treat a particular mental disorder… This recurrence of behavior patterns allows for the 
to create the digital audio/video meditation file. (Bindler [0188] The modules can also be grouped together to treat a particular mental disorder. [1375] 8. Screen 3. Display first breathing animation with instructions to client; [0188] The modules can also be grouped together to treat a particular mental disorder… This recurrence of behavior patterns allows for the development of standardized protocols that when used with the system of the present invention leads the client through a specific sequence of events that are geared to ameliorate designated components of the disorder. Due to the flexibility of the modules, individualized protocols are made in accordance with the specifications of a client. {understood to teach combining the files in a predetermined way via protocols})
Regarding claim 3, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, and Bindler further teaches wherein the results/outcomes data comprises data indicative of at least one of: short term results/outcomes, long term results/outcomes, and whether the results/outcome data has been verified; wherein the short term results/outcomes comprises current treatment short term results from user, and wherein the long term results/outcomes comprises, at least one of: user assessment, doctor assessment, hospital admission/discharge/re-admission data, insurance data, pain medication prescription data, and measurement data. (Bindler [1315] 4. Screen4: The client is then asked to practice the technique 2-3 more times and to record their data. While the client practices the technique, they will see a line graph of their breathing, as shown in FIG. 4, so that the line is high during the count and low when they finished the exhalation. There is an associated sound file near the 
Regarding claim 4, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, and Kalra further teaches adjusting the results/outcomes data based on whether the results/outcomes data has been objectively verified and when not objectively verified, adjusting the results/outcomes data based on non-objective factors. (Kalra [0066] The system can thus collect EEG data through an EEG headset worn by the patient during completion of a guided meditation track, such as during a visit to a medical clinic, hospital, or other medical setting, and transform these EEG data into a meditation score for the patient. The system can implement similar methods and techniques to collect other biometric data from the patient--such as heart rate, heart rate variability, or skin temperature--before, during, and/or after completion of a meditation track by the patient, and the system can implement similar methods and techniques to transform these biometric data into meditation scores).
Regarding claim 5, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, and Bindler further teachers wherein the selection factors/attributes for each of the sensory components and sub-components is based on a factors/attributes model. (Bindler [0188] The modules can also be grouped together to treat a particular mental disorder… This recurrence of behavior patterns allows for the development of standardized protocols that when used with the system of the present invention leads the client through a specific sequence of events that are geared to ameliorate designated components of the disorder. Due to the flexibility of the modules, individualized protocols are made in accordance with the specifications of a client. {understood to teach combining the files in a predetermined way via protocols based on user data})
Regarding claim 6, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, and Kalra further teaches providing a factors/attributes map indicative of the selection factors/attributes for each of the components and sub-components. (Kalra [0120] In this example, the system can test a correlation between trends in increasing meditation scores for patients completing an average of five mindfulness meditation tracks between seven minutes and ten minutes in length per week and reduction in reported or diagnosed anxiety levels; the system can then calculate a confidence interval for a correlation between increasing meditation scores and decreasing anxiety levels and can map daily mindfulness meditation tracks between seven minutes and ten minutes in length to reduction in anxiety if the calculated confidence interval exceeds a threshold confidence interval (e.g., above 97.5%)).
Regarding claim 7, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, and Kalra further teaches wherein the digital audio/visual meditation file comprises at least one of: guided meditation, audio/visual therapy, energy medicine treatment, and reiki/energy therapy. (Kalra [0013] As shown in FIG. 1, one variation of the method--for addressing psychological conditions of a patient through guided meditation).
Regarding claim 8, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, and Bindler further teaches wherein the user data comprises data indicative of at least one of: "Hard" Facts, "Soft" Facts, Medical Condition, Current Medical Treatment, Current CAM Medical Treatment, Environment, and Requirements/Desired Outcomes, and wherein "Hard" Facts comprises at least one of: gender, age, height, weight, birth place, culture/ethnicity, DNA map/markers, educational level/IQ, and CAM treatment history, and wherein the user "Soft" Facts comprises at least one of: suggestibility, teachability, irritability, patience, personality trait, and personality type. (Bindler [0184] A number of modules are used to demonstrate and train clients regarding various therapeutic techniques to modify the maladaptive behavioral patterns and negative cognitions that are at the basis of their 
Regarding claim 9, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, and Bindler further teaches repeating the selecting and the combining to create a plurality of digital audio/visual meditation files, and delivering the plurality of digital audio/visual meditation files to a user device based on a predetermined digital audio/visual meditation file delivery schedule for a single stage or a multi-stage treatment plan. (Bindler ([0060] The client also has the ability to download auditory exercises and relaxation techniques for home practice. [0064] The information from these instruments can then be displayed or "fed-back" to the client so they can see precisely what is occurring in their body. [0070] In an extended embodiment, present invention's system is implemented in a wireless device, such as palmtop computers or WAP-enabled cellular phones, using the Palms OS or Microsoft's.RTM. [0161] For example, in the Breathing Routine there will be a streaming video-clip illustrating the technique).
Regarding claim 10, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, and Bindler further teaches wherein the audio sub-components further comprises: at least one of: Speed and Volume/Special Effects, for the Scripts/Words files, for the Music/Tones files, and for the Beats/Syncopation files; and at least one of: Speed/Sweep and Amplitude/Special Effects for the Sound Wave files. (Bindler [2357] FIG. 16 illustrates an interface wherein a user is able to modify the volume from a range of soft to loud. Furthermore, in the illustrated interface, the balance is changeable from a text range to a music range. This module is used whenever textual material has to be presented, whether or not it is augmented by voice, music, or special sound effects).
Regarding claim 11, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, and Kalra further teaches wherein the current medical treatment further comprises at least one of: chemotherapy, radiation, and surgery. (Kalra [0106] In this variation, the system can automatically retrieve an electronic medical record of the patient and scan the electronic 
Regarding claim 12, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, Kalra further teaches wherein the personal characteristics comprises data indicative of user "Hard" Facts, comprising at least two of: gender, age, height, weight, birth place, and culture/ethnicity of the user, and further comprising at least one of: DNA map/markers, educational level/IQ, and CAM treatment history of the user. (Kalra [0106] Similarly, the system can estimate a duration of time for the patient to complete the preoperative meditation path based on patient meditation history (e.g., data collected during previous meditation paths served to the patient) [0110] The system can collect patient psychological condition data, patient biometric data, and other feedback over time, as described above, and store these data in a patient database. For example, the system can access diagnoses, diagnostic test results, blood test results, blood pressure, heart rate, weight change, and other patient biometric and pathological data from the patient's electronic health records or from data entered directly by doctors, therapists, and other care providers [0112] The system can also collect patient demographic data, such as medical diagnosis history, height, race, age, gender, occupation, location, education, native language, etc).
Regarding claim 13, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, and Kalra further teaches wherein the personal characteristics comprises data indicative of user "Soft" Facts, wherein the user "Soft" Facts comprises at least one of: suggestibility, teachability, irritability, patience, personality trait, and personality type. (Kalra [0071] the system can serve one or more anxiety-related questions to the patient in the post-
Regarding claim 14, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, and Kalra further teaches wherein the selecting of the audio sensory component digital files and corresponding audio sub-components are based on the pain medication. (Kalra [0076] teaches providing customized meditation paths with selected meditation tracks based on patient response data related to prescribed medication and side effects of medication).
Regarding claim 15, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, and Kalra further teaches wherein the results/outcomes data comprises pain medication prescription data and the selecting of the audio sensory component digital files and corresponding audio sub-components are based on the pain medication prescription data. (Kalra [0076] teaches providing customized meditation paths with selected meditation tracks based on patient response data related to prescribed medication and side effects of medication [0083] teaches looking at the results data and providing meditations tracks to address the most pertinent issues).
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1 and, as such, is rejected for similar reasons as given above. Additionally, Kalra further teaches digitally delivering the digital audio/visual meditation file to a user device… based on a predetermined file delivery schedule, for use by the user… (Kalra [0106] In this variation, the system can automatically retrieve an electronic medical record of the patient and scan the electronic medical record for an upcoming surgery, such as once per day, week, or month. If an upcoming surgery is identified from the electronic medical record, the system can select a preoperative meditation path to serve to the patient. For a preoperative meditation path containing a number of meditation tracks commonly completed by patients within one week, the system can serve the preoperative meditation path to the patient seven days (or eight days) prior to the scheduled surgery).
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5 and, as such, is rejected for similar reasons as given above. 
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6 and, as such, is rejected for similar reasons as given above. 
Regarding claim 20, the claim recites substantially similar limitations as those already addressed in the rejection of claim 9 and, as such, is rejected for similar reasons as given above. 
Regarding claim 21, the claim recites substantially similar limitations as those already addressed in the rejection of claim 10 and, as such, is rejected for similar reasons as given above. Additionally, Matsuda further teaches at least one of: Rhythms/Cadence/Speeds and Beats Segment & Length for the Beats/Syncopation files (Matsuda Fig. 1 and corresponding text; [0321] audio waveform displays for media clips, as well as rendered segments of a timeline sequence for use in playback [0015] Some embodiments allow the user of the application to select two or more clips in different anchor lanes of the timeline to move together. This allows preserving the timing information between the selected anchored clips when the clips are placed in different positions along the timeline). 
Regarding claim 22, the claim recites substantially similar limitations as those already addressed in the rejection of claim 10 and, as such, is rejected for similar reasons as given above. Additionally, Matsuda further teaches at least one of: Frequency Range & Length and Speed/Sweep for the Sounds Wave files (Matsuda Fig. 1 and corresponding text; [0281] The video properties used in some embodiments are the dimensions, colorspace, field dominance, sample duration, frame duration, pixel transform, and pixel aspect ratio, though different video properties may be used in different embodiments. The sample duration may be different from frame duration if, for example, the video is field rendered, in which case the frame duration is 
Regarding claim 23, the claim recites substantially similar limitations as those already addressed in the rejection of claim 11 and, as such, is rejected for similar reasons as given above.
Regarding claim 24, the claim recites substantially similar limitations as those already addressed in the rejection of claim 8 and 12, and, as such, is rejected for similar reasons as given above.
Regarding claim 25, the claim recites substantially similar limitations as those already addressed in the rejection of claim 14 and, as such, is rejected for similar reasons as given above.
Regarding claim 26, the claim recites substantially similar limitations as those already addressed in the rejection of claim 15 and, as such, is rejected for similar reasons as given above.
Regarding claim 28, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1 and 15, and, as such, is rejected for similar reasons as given above.
Regarding claim 29, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2 and, as such, is rejected for similar reasons as given above.
Regarding claim 30, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1 and, as such, is rejected for similar reasons as given above.
Regarding claim 31, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 28, and Bindler further teaches wherein the user's medical condition further comprises at least one of: a disease, an illness, a morbidity, a disorder, a habit, and an addiction. (Bindler [0184] A number of modules are used to demonstrate and train clients regarding various therapeutic techniques to modify the maladaptive behavioral patterns and negative cognitions that are at the basis of their psychological condition; [0188] The modules can also be grouped together to treat a particular mental disorder. For example, most panic disorder).
Regarding claim 32, the claim recites substantially similar limitations as those already addressed in the rejection of claim 11 and, as such, is rejected for similar reasons as given above.
Regarding claim 33, the claim recites substantially similar limitations as those already addressed in the rejection of claim 8 and, as such, is rejected for similar reasons as given above.
Regarding claim 34, the claim recites substantially similar limitations as those already addressed in the rejection of claim 14 and, as such, is rejected for similar reasons as given above.
Regarding claim 35, the claim recites substantially similar limitations as those already addressed in the rejection of claim 15 and, as such, is rejected for similar reasons as given above.
Regarding claim 37, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 28, and Kalra further teaches wherein the pain medication comprises opiates (Kalra [0020] Blocks of the method can prescribe meditation tracks of various types and durations to patients over time to address a patient's pain without prescription opioids).
Claims 16, 27, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda-Bindler-Kalra in view of Joao (US 2017/0011190).
Regarding claim 16, Matsuda-Bindler-Kalra teaches the computer-implemented method of claim 1, but does not appear to explicitly teach the following, however, Joao teaches it is old and well-known in the art of healthcare data processing to have: the results/outcomes data comprises hospital admission/discharge/re-admission data and the selecting of the audio sensory component digital files and corresponding audio sub-components are based on the hospital admission/discharge/re-admission data. (Joao [0379] In another preferred embodiment, at step 1411, the central processing computer 10 can generate a respective office visit summary report, a procedure summary report, a treatment summary report, a provider or healthcare facility or hospital discharge report, or any other report containing information regarding a summary or clinical summary of or relating to an office visit, a procedure, a treatment, a hospital stay, or any other interaction with a provider or healthcare facility, as well as instructions for the patient or individual  [0381] In another preferred embodiment, the apparatus 100 or the central processing computer 10 can be programmed to identify the individual-specific or patient-specific educational information or individual-specific or patient-specific instructional information regarding the diagnosis, the treatment, the treatment plan, the office visit summary, the procedure summary, the treatment summary, or the provider or healthcare facility or hospital discharge report, or the other report, and/or any information, link(s), or hyperlink(s) relating thereto or pertaining thereto).
“[T]he apparatus 100 or the central processing computer 10 can be programmed to identify the individual-specific or patient-specific educational information or individual-specific or patient-specific instructional information regarding the diagnosis, the treatment, the treatment plan, the office visit summary, the procedure summary, the treatment summary, or the provider or healthcare facility or hospital discharge report, or the other report, and/or any information, link(s), or hyperlink(s) relating thereto or pertaining thereto.” See Joao [0381].
 	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the computer 
Regarding claim 27, the claim recites substantially similar limitations as those already addressed in the rejection of claim 16 and, as such, is rejected for similar reasons as given above.
Regarding claim 36, the claim recites substantially similar limitations as those already addressed in the rejection of claim 16 and, as such, is rejected for similar reasons as given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686